Citation Nr: 0321043	
Decision Date: 08/21/03    Archive Date: 09/02/03	

DOCKET NO.  99-18 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a disorder of the 
lumbosacral spine (including degenerative disc disease), 
claimed as secondary to a service-connected right knee 
disability. 

2.  Entitlement to service connection for a left knee 
disorder, claimed as secondary to a service-connected right 
knee disability. 

3.  Entitlement to an evaluation in excess of 10 percent for 
the postoperative residuals of a puncture wound to the right 
knee, with arthralgia and bone fragments.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to February 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

This case was previously before the Board in January 2001 and 
July 2002, on which occasions it was remanded for additional 
development.  The case has been returned to the Board for 
appellate review.

In a rating decision of January 2003, the RO granted service 
connection and a separate 10 percent evaluation for 
instability of the right knee due to tricompartmental 
arthritis.  The veteran was informed of that grant of 
benefits in correspondence of February 2003, and, to date, 
has voiced no disagreement therewith.

Finally, for reasons which will become apparent, the issue of 
entitlement to an evaluation in excess of 10 percent for the 
postoperative residuals of a puncture wound to the right knee 
will be the subject of the REMAND portion of this decision.


FINDINGS OF FACT

1.  A chronic left knee disability is not shown to have been 
present in service, or for many years thereafter, nor is it 
in any way causally related to a service-connected 
disability.

2.  A chronic disorder of the lumbosacral spine, including 
degenerative disc disease, is not shown to have been present 
in service, or for many years thereafter, nor is it in any 
way causally related to a service-connected disability.

3.  The veteran's case does not present a question of medical 
complexity or controversy.


CONCLUSIONS OF LAW

1.  A chronic left knee disability was not incurred in or 
aggravated by active military service, nor may arthritis of 
the left knee be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).

2.  A chronic disorder of the lumbosacral spine, including 
degenerative disc disease, was not incurred in or aggravated 
by active military service, nor may arthritis of the 
lumbosacral spine be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).

3.  Chronic left knee and/or lumbosacral spine disabilities 
are not proximately due to, the result of, or aggravated by a 
service-connected disability or disabilities.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.310(a) (2002).  

4.  The opinion of an independent medical expert is not 
warranted.  38 U.S.C.A. § 7109 (2002); 38 C.F.R. § 20.901(d) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, during the pendency of this appeal, the 
Veterans' Claims Assistance Act of 2000 (VCAA) was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that the VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.

However, in the case at hand, it is clear that the VA has met 
its duty to notify and assist the veteran in the development 
of all facts pertinent to his claims.  To that end, in 
correspondence of January and March 2001, and August 2002 
(referenced therein), the veteran was informed of the VA's 
obligations under the new Act, and given the opportunity to 
provide information necessary to obtain any evidence which 
had not already been obtained.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of the VA to further notify the 
veteran what evidence would be secured by the VA, and what 
evidence would be secured by the veteran, is harmless.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board is of the opinion that no further duty 
to notify or assist the veteran exists in this case.  

Factual Background

At the time of a service entrance examination in March 1968, 
the veteran gave a history of injury to his left knee five 
months earlier.  According to the veteran, his knee would 
swell and pop at times, and was somewhat painful.  A physical 
examination of the lower extremities was within normal 
limits, and no pertinent diagnosis was noted.

In a service clinical record of July 1968, it was noted that 
the veteran had been referred for knee swelling.  Five days 
later, the veteran complained of soreness and swelling in his 
left knee, in conjunction with some difficulty in standing, 
but no locking.  On physical examination, there was evidence 
of minimal anterior posterior instability, but no effusion.  
The clinical impression was rule out left medial meniscus 
tear.

On orthopedic evaluation in late July 1968, the veteran 
complained of pain in his left knee.  Reportedly, he had 
injured his knee in September 1967, with some pain off and on 
since that time.  When questioned, he denied any problems 
with locking or snapping.  Physical examination was negative 
for the presence of effusion.  Stability was good, and 
McMurray's test was negative.  At the time of examination, no 
drawer sign was in evidence, and radiographic studies were 
negative.  The pertinent diagnosis was left knee strain.  He 
was placed on light duty for 2 weeks.

A service separation examination in February 1970 was 
negative for left knee or low back pathology.  A physical 
examination of the spine, musculoskeletal system, and lower 
extremities was within normal limits, and no pertinent 
diagnosis was noted.

A VA general medical examination conducted in November 1991 
was similarly negative for left knee or low back findings.  

During the course of private outpatient treatment in early 
February 1994, the veteran complained of chronic knee pain.  
Physical examination revealed mild degenerative changes in 
the knees, somewhat greater on the right than the left.  The 
pertinent diagnosis was chronic osteoarthritic changes in the 
knee.

A private medical examination conducted in February 1994 was 
negative for evidence of left knee or back pathology.  

VA outpatient treatment records covering the period from 
August 1994 to August 1998 show treatment during that time 
for various low back and knee problems.  During the course of 
outpatient treatment in July 1997, the veteran complained of 
problems with his left knee.  Noted at the time was the 
presence of osteoarthritis of the left knee.

During the course of outpatient treatment in May 1998, the 
veteran complained of low back and bilateral knee pain.  The 
diagnostic impression was sciatica, rule out disc herniation; 
and questionable left knee meniscal tear.

At the time of outpatient treatment in June 1998, the veteran 
complained of worsening left knee and low back pain.  
Reportedly, radiographic studies conducted in May 1998 showed 
evidence of advanced degenerative disc disease of the lumbar 
spine.  The left knee showed evidence of degenerative changes 
in the medial and patellofemoral compartments.  When 
questioned, the veteran stated that his left knee sometimes 
gave way, causing him to fall.  The diagnostic impression was 
of bilateral knee pain/instability.  

During the course of outpatient orthopedic evaluation in June 
1998, the veteran complained of chronic left knee pain.  
Physical examination revealed a bilateral varus deformity in 
addition to postero-medial joint line tenderness and medial 
pseudolaxity.  Radiographic studies of the left knee showed a 
mild medial degenerative joint disease.  Magnetic resonance 
imaging was consistent with a medial meniscus tear.  

At the time of outpatient treatment in early August 1998, it 
was noted that the veteran was status post left knee injury 
in March of 1998, incurred while lifting some metal sheets.  
The veteran's major complaint consisted of pain, and not 
instability.  

In August 1998, the veteran underwent arthroscopy of the left 
knee for a reported meniscal tear.

In November 1998, it was noted that the veteran was status 
post left knee surgery, with medial meniscus resection.  
Reportedly, he had experienced good results initially, but 
was now complaining of instability of the left knee, 
especially with prolonged standing while working.  Following 
examination, the clinical impression was of bilateral severe 
degenerative arthritis.  In the opinion of the examiner, the 
veteran's recent left knee exacerbation was likely the result 
of "sparing" his right knee.

On VA orthopedic examination in January 1999, it was noted 
that the veteran's medical records were available, and had 
been reviewed.  At the time of examination, the veteran gave 
a history of right knee injury while in Vietnam.  Reportedly, 
over the years, he had developed arthritis in his right knee.  
However, in May of 1998, he began having problems with his 
left knee.  In the veteran's opinion, there was an 
association between his right knee and his left knee, in that 
he had favored his right knee for many years, putting extra 
stress on his left knee, resulting in left knee problems.  An 
examination was performed, and the pertinent diagnosis was 
postoperative left knee condition, with residuals, 
degenerative joint disease by X-ray.  In the opinion of the 
examiner, there was no definite causal relationship between 
the veteran's service-connected right knee condition and the 
onset of his left knee condition in May of 1998.  

On VA examination of the veteran's back, likewise conducted 
in January 1999, it was noted that the veteran's medical 
records were available, and had been reviewed.  The pertinent 
diagnosis was degenerative disc disease of the lumbosacral 
spine, with radiographic evidence of degenerative disc and 
joint disease.  In the opinion of the examiner, there was no 
causal relationship between the veteran's low back pain and 
his service-connected right knee disability.

During the course of VA outpatient treatment in October 1999, 
it was noted that the possibility existed that the veteran's 
increased left knee pain might be secondary to his altered 
stance for the past 30 years favoring his right knee.

At the time of a private medical examination in February 
2001, the veteran complained of bilateral knee pain, somewhat 
greater on the right than the left, which had been present 
for many years.  An additional complaint consisted of pain in 
the lower back, which the veteran felt was secondary to gait 
changes resulting from his knee pain.  When questioned, the 
veteran stated that, in his opinion, his left knee symptoms 
were directly attributable to his right knee, for which he 
had "compensated" over the years.  Following the evaluation, 
the clinical impression was bilateral tricompartmental 
osteoarthritis, symptomatically worse in the right knee.  In 
the opinion of the examiner, it was "certainly possible" that 
the veteran could have compensated for his increasing pain in 
the right knee by bearing more weight and doing more 
activities with his left knee, which could certainly have led 
to arthritic changes which were evident radiographically.  
Also noted was that it was certainly at least as likely as 
not that the veteran's left knee and potentially his back 
pain might be secondary to his service-connected right knee 
disability.  However, it was difficult to quantify the degree 
of association or aggravation.

On VA orthopedic examination in September 2001, the veteran's 
medical records were available, and were reviewed.  In the 
opinion of the examiner, it was not likely that the veteran's 
left knee or lumbosacral spine disabilities were being 
aggravated by his service-connected right knee disability.

At the time of a VA orthopedic  examination in December 2002, 
it was noted that the veteran's claims folder was available, 
and had been reviewed.  Following examination, the examiner 
offered his opinion that it was not likely that the veteran's 
left knee disorder was etiologically related to or caused by 
his service-connected right knee disability.  Also noted was 
that it was not likely that the veteran's back disorder was 
etiologically related to or caused by his service-connected 
right knee disability.  Rather, the veteran's lumbosacral 
symptoms were most likely related to his workplace, where he 
continued to carry out his occupation as a construction 
worker.  The pertinent diagnoses noted were tricompartmental 
arthritis of the right and left knee; and degenerative disc 
and joint disease of the lumbosacral spine.  

Analysis

The veteran in this case seeks service connection for left 
knee and low back disabilities, claimed as secondary to his 
service-connected right knee disorder.  In that regard, 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110 (West 2002).  Moreover, 
where a veteran served ninety (90) days or more during a 
period of war, and arthritis becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  Service connection may additionally be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2002).  Finally, where there is aggravation of a nonservice-
connected condition which is proximately due to or the result 
of a service-connected condition, the veteran may be 
compensated for the degree of disability (but only that 
degree) which is over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 
7 Vet. App. 439 (1995).  

In the present case, at the time of a service entrance 
examination in March 1968, the veteran gave a history of 
injury to his left knee.  While on a number of occasions in 
service, the veteran received treatment for various left knee 
problems, these episodes were acute and transitory in nature, 
and resolved without residual disability.  Service medical 
records are entirely negative for history, complaints, or 
abnormal findings indicative of the presence of a low back 
disability.  In point of fact, at the time of the veteran's 
service separation examination in February 1970, there was no 
evidence of either left knee or low back pathology, and no 
pertinent diagnoses were noted.  

The earliest clinical indication of the potential presence of 
a chronic left knee disability is revealed by a private 
outpatient treatment record dated in February 1994, almost 24 
years following the veteran's discharge from service, at 
which time there was noted the presence of osteoarthritis of 
the knees.  Low back problems were first noted in May 1998, 
at which time the veteran received a diagnosis of rule out 
disc herniation.  At no time was the veteran's left knee or 
low back pathology attributed to any incident or incidents of 
his period of active military service.  

The Board acknowledges that, on more than one occasion, an 
opinion has been offered that the veteran's low back and left 
knee pathology are possibly the result of his service-
connected right knee disability.  However, on VA orthopedic 
examination in September 2001, and once again in December 
2002, the examiners were of the opinion that there existed no 
causal relationship between the veteran's service-connected 
right knee disability and his current left knee and/or low 
back pathology.  Significantly, these opinions were offered 
after a thorough examination, and a full review of the 
veteran's claims folder.

Based on the aforementioned, the Board is of the opinion that 
the veteran's left knee and low back disabilities were not 
incurred during his period of active military service.  Nor 
has it been demonstrated that such pathology as currently 
exists is proximately due to, the result of, or in any way 
aggravated by the veteran's service-connected right knee 
disability.  Accordingly, service connection for low back and 
left knee disabilities must be denied.  

In reaching this determination, the Board is cognizant of the 
veteran's request for an independent medical opinion prior to 
the rendering of a final decision in this case.  However, 
based on the available evidence, it does not appear that the 
veteran's case presents a question of such medical complexity 
or controversy as to require such an opinion.  38 C.F.R. 
§ 20.901(d) (2002). 


ORDER

Service connection for a disorder of the lumbosacral spine, 
including degenerative disc disease, is denied.

Service connection for a left knee disorder is denied.


REMAND

In addition to the above, the veteran in this case seeks an 
increased evaluation for the postoperative residuals of a 
puncture wound to the right knee, with accompanying 
arthralgia and bone fragments.  However, based upon a review 
of the entire evidence of record, the Board is of the opinion 
that there exists some question as to the current severity of 
that particular disability.  

More specifically, during the course of VA outpatient 
treatment in November 1998, it was noted that the veteran's 
right knee continued to swell, and was painful.  The clinical 
impression at that time was of severe degenerative arthritis 
of the right knee.  However, only three months later, in 
March 1999, the veteran was described as suffering from only 
"minimal" osteoarthritis in his right knee "by X-ray."  
During the course of a private examination in February 2001, 
range of motion of the veteran's right knee was from 5 to 120 
degrees, with pain at the extremes of motion.  There was mild 
pain with patellofemoral compression, but no tenderness over 
the medial or lateral aspect of the veteran's right knee.  

On subsequent VA orthopedic examination in September 2001, 
there was no evidence of weakness of the veteran's right 
knee.  Nor was there any excess fatigue or range of motion 
loss due to weakness, fatigue, or incoordination.  The 
veteran's medical history was consistent with no tenderness 
over the anterior surface of the patella on palpation in the 
region of his original injury.  While pain did limit the 
veteran's functional ability to work following repeated 
bending, lifting or climbing, it was felt by the examiner 
that this did not result in any loss of motion.  

The Board notes that, on recent VA orthopedic examination in 
December 2002, the veteran's right knee was described as 
"misshapen."  There was tenderness over the patella on 
palpation, which was somewhat more marked when pressing the 
patella against the knee joint.  Also in evidence was 
"severe" tenderness over the medial plica and joint line area 
on palpation.  While it was possible to force extension of 
the veteran's right knee to nearly 0 degrees, the veteran was 
unable to lock or hold his knee against resistance.  
Moreover, weakness was judged at 3/5 against resistance of 
the examiner.  

Based on the aforementioned, it is clear that clinical 
findings attributable to the veteran's right knee disability 
have been somewhat contradictory.  Under such circumstances, 
further development of the evidence will be undertaken prior 
to a final adjudication of the veteran's claim for an 
increased evaluation.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to December 2002, the date of 
the veteran's most recent VA orthopedic 
examination, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.

2.  The veteran should then be afforded 
an additional VA orthopedic examination 
in order to more accurately determine the 
current severity of his service-connected 
residuals of a puncture wound to the 
right knee, with arthralgia and bone 
fragments.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  All pertinent symptomatology 
and findings should be reported in 
detail.  Following completion of the 
examination, the orthopedist should 
specifically comment as to the following: 

(1) Active and passive ranges of motion 
for the veteran's right knee, to include 
descriptions of any functional loss due 
to pain, on use or due to flare-ups;

(2) Evidence of swelling and/or 
tenderness directly attributable to the 
veteran's postoperative residuals of a 
puncture wound to the right knee, as 
opposed to tricompartmental arthritis of 
the right knee, for which a separate 
compensable evaluation is in effect; 

(3) Weakness of the veteran's right knee, 
once again directly attributable to the 
postoperative residuals of a puncture 
wound to the right knee, as opposed to 
tricompartmental arthritis of the knee; 

(4) Any loss of coordination, fatigue, or 
incoordination directly attributable to 
the postoperative residuals of a puncture 
wound of the right knee, as opposed to 
tricompartmental arthritis of that knee.

The veteran is advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

3.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by this REMAND, and by the 
Veterans' Claims Assistance Act of 2000 
(VCAA) is completed.  If not, corrective 
action should be taken.

4.  Thereafter, the RO should 
readjudicate the issue of an increased 
evaluation for the service-connected 
postoperative residuals of a puncture 
wound to the right knee, with arthralgia 
and bone fragments.  Should the benefit 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.  Thereafter, the 
case should be returned to the Board, if 
in order.  The veteran need take no 
action until so notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



____________________________________________
	RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



